On Rehearing

Mr. Justice CLARK.
On rehearing, we reaffirm our view that the trial judge should not have refused to “consider the propriety of metropolitan area relief.” His conclusion that the only factual basis for plaintiffs’ request was the opinion of an urbanologist ignores much of the record and, in particular, the statements of the parties themselves to the effect that “only metropolitan-wide solutions will do.”
The requested relief does not go “far beyond the issues of this case,” as the trial judge suggests. Rather, it is reasonable to conclude from the record2 *940that defendants’ discriminatory site selection within the City of Chicago may well have fostered racial paranoia and encouraged the “white flight” phenomenon which has exacerbated the, problems of achieving integration to such an extent that intra-city relief alone will not suffice to remedy the constitutional injuries. The extra-city impact of defendants’ intra-city discrimination appears to be profound and far-reaching and has affected the housing patterns of hundreds of thousands of people throughout the Chicago metropolitan region.
It is in this sense, we believe, that the Supreme Court requires a showing that “there has been a constitutional violation within one district that produces a significant segregative effect in another district.” Milliken v. Bradley, 418 U.S. at 745, 94 S.Ct. at 3127. We therefore reaffirm our remanding of this case for additional evidence and for further consideration of the issue of metropolitan area relief in light of this opinion and that of the Supreme Court in Milliken v. Bradley. In the meantime, intra-city relief should proceed apace without further delay.
A majority of the judges in regular active service not having requested that a vote be taken on the suggestion for an en banc rehearing, and a majority of the panel having voted to deny a rehearing,
It is ordered that the petition of the appellees for a rehearing in the above-entitled appeal be, and the same is hereby denied.
TONE, Circuit Judge, adheres to his prior dissent.

. The trial judge himself made the following statement in his 1969 oi>inion in this matter: “Two further results of CHA’s participation in a policy of maintaining existing patterns of residential separation of the races must be mentioned. First, as Dr. Baron’s *940Affidavit discloses, the 188,000 White families eligible for public housing have understandably chosen in the main to forego their opportunity to obtain low cost housing rath-ther than to move into all Negro projects in all Negro neighborhoods. This is an ironic but predictable result of a segregationist policy of protecting Whites from less than half as many (76,000) eligible Negro families. Second, existing patterns of racial separation must be reversed if there is to be a chance of averting the desperately intensifying division of Whites and Negroes in Chicago. On the basis of present trends of Negro residential concentration and of Negro migration into and AVhite migration out of the central city, the President’s Commission on Civil Disorders estimates that Chicago will become 50% Negro by 1984. By 1984 it may be too late to heal racial divisions.” Gautreaux v. Chicago Housing Authority, 296 F.Supp. 907, 915 (N.D.Ill. 1969).